UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                             MULLIGAN, FEBBO, and WOLFE
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                       Sergeant CHRISTOPHER T. BROWN
                          United States Army, Appellant

                                    ARMY 20170009

                            Headquarters, Fort Carson
                          Tiernan Dolan, Military Judge
                  Colonel Gregg A. Engler, Staff Judge Advocate

For Appellant: Lieutenant Colonel Tiffany M. Chapman, JA; Captain Bryan
Osterhage, JA; Captain Augustus Turner, JA (on brief).

For Appellee: Lieutenant Colonel Eric K. Stafford, JA; Major Michael E. Korte, JA,
Lieutenant Colonel Teresa T. Phelps, JA (on brief).


                                   30 January 2018
                              ---------------------------------
                              SUMMARY DISPOSITION
                              ---------------------------------

Per Curiam:

      A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of one specification of sexual abuse of a child, one
specification of receiving child pornography, and one specification of soliciting
another to produce and distribute child pornography, in violation of Articles 120b
and 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 920b, 934. The
military judge sentenced appellant to a dishonorable discharge and confinement for
seventy-two months. In accordance with a pretrial agreement, the convening
authority approved only so much of the sentence as provided for a dishonorable
discharge and confinement for five years.

        This case is before us for Article 66, UCMJ, review. Appellant, in his sole
assignment of error, asserts the addendum to the staff judge advocate’s
recommendation deprived appellant of the opportunity to receive meaningful post-
trial relief. We agree.
BROWN—ARMY 20170009

                              LAW AND DISCUSSION

       Both appellant and the government agree the staff judge advocate’s addendum
improperly informed the convening authority he was limited in granting post-trial
relief by “the amendments to Article 60, UCMJ, implemented by Section 1702 of the
National Defense Authorization Act of 2014 and Rule for Courts-Martial (R.C.M.)
1107(d)(1)(B).” The parties agree such a limitation on the convening authority’s
action was inapplicable because appellant was convicted of at least one offense that
occurred before 24 June 2014. Unsurprisingly, the parties disagree with respect to
both prejudice and the remedy.

        As the staff judge advocate only provided this legal advice in the addendum,
appellant did not waive or forfeit this error by failing to raise the matter to the
convening authority. See R.C.M. 1106(f)(6). We review unforfeited errors in post-
trial processing de novo. United States v. Kho, 54 M.J. 63, 65 (C.A.A.F. 2000).

      Appellant was convicted of sexual abuse of a child occurring between on or
about 1 August 2013 and on or about 27 March 2014. The limitation to the
convening authority’s discretion as to action on the findings and sentence does not
apply where “at least one offense resulting in a finding of guilty occurred prior to 24
June 2014,” in which case the prior version of R.C.M. 1107 applies. See R.C.M.
1107, note. Thus, the convening authority had the discretion in taking action on
appellant’s case to disapprove some or all of both appellant’s findings and sentence.
See R.C.M. 1107(c), (d)(1) (2012 ed.).

      We find unpersuasive the government’s argument that return of the case to the
convening authority is unnecessary. We will not speculate as to what action the
convening authority would have taken in this case when he was not provided the full
range of options legally available to him in assessing appellant’s clemency request.
We therefore grant relief as directed in our decretal paragraph.

                                   CONCLUSION

        The convening authority’s action, dated 4 May 2017, is set aside. The record
of trial is returned to the Judge Advocate General for a new SJAR, Addendum, and
action by the same or a different convening authority in accordance with Article
60(c)-(e), UCMJ.
                                        FOR THE COURT:
                                        FOR THE COURT:



                                        MALCOLM
                                        MALCOLM H.  H. SQUIRES,
                                                       SQUIRES, JR.
                                                                 JR.
                                        Clerk of Court
                                        Clerk of Court



                                           2